           Case 1:19-cv-02856-TJK Document 32 Filed 07/31/20 Page 1 of 2




                  INSTITUTE FOR CONSTITUTIONAL ADVOCACY AND PROTECTION
                            GEORGETOWN UNIVERSITY LAW CENTER

                                                                                       July 31, 2020

VIA ECF
The Honorable Timothy J. Kelly
United States District Court for the District of Columbia
333 Constitution Ave., NW
Washington, DC 20001

         Re: E.B. et al. v. U.S. Department of State et al., No. 19-2856 (TJK)

Dear Judge Kelly,

       In light of the recent opinion issued by this Court in Capital Area Immigrants’ Rights
Coalition (CAIR) v. Trump, No. 19-2117 (TJK), 2020 WL 3542481 (D.D.C. June 30, 2020), and
the upcoming application window for the DV-2022 lottery, Plaintiffs respectfully request that the
Court schedule a status conference to discuss the most efficient manner for this case to proceed.
        Defendants’ motion to dismiss has been fully briefed as of February 28, 2020. ECF Nos.
28-1, 29, 31. The controlling question in this case depends on the application of the APA’s
foreign affairs exception to notice-and-comment rulemaking. As this Court recently stated in
CAIR, this exception applies only when a rule “clearly and directly involve[s] activities or
actions characteristic to the conduct of international relations.” 2020 WL 3542481, at *18.
        Based on the Court’s clear articulation of the legal standard that applies to the only
dispute in this case, Plaintiffs believe that it is ready to proceed to final disposition. Plaintiffs
seek expeditious final resolution of this matter because the application window for DV-2022
lottery (sometime between October and November 2020) is fast approaching. Absent swift
resolution of this case, Plaintiffs will be unable to participate in a second consecutive diversity
lottery because of the Passport Rule. The need for urgent resolution of this case is reinforced by
information Plaintiffs have received from Congress showing that only 6.7 million people entered
the DV-2021 lottery this past year. By comparison, 14.7 million people entered the DV-2018
lottery.1 This 54-percent drop highlights the significant hurdles that the Passport Rule poses to
participation in the diversity-visa lottery for Plaintiffs and others like them who face financial
and logistical impediments to obtaining a passport for the purpose of applying to the lottery.
        Given the urgent need for resolution of this case and the clarity provided by CAIR,
Plaintiffs propose that the case advance to cross-motions for summary judgment and seek the


1
 Diversity Visa Program DV 2016-2018: Number of Entries Received During Each Online
Period by Country of Chargeability, U.S. Dep’t of State (n.d.), https://travel.state.gov/content/da
m/visas/Diversity-Visa/DVStatistics/DV%20AES%20statistics%20by%20FSC%202016-
2018.pdf.



    600 New Jersey Avenue NW, Washington, D.C. 20001 | (202) 662-9042 | reachICAP@georgetown.edu
         Case 1:19-cv-02856-TJK Document 32 Filed 07/31/20 Page 2 of 2
                                                                                         Page 2



Court’s guidance on how best to proceed. Two options the Court might consider are: (1) treating
the current motion-to-dismiss briefing (and any supplemental briefing that the Court desires) as
cross-motions for summary judgment pursuant to Fed. R. Civ. P. 56(f)(3); or (2) setting an
expedited schedule for production of the administrative record and for summary-judgment
briefing.



Sincerely,



/s/ Seth Wayne
Seth Wayne
Senior Counsel
Institute for Constitutional Advocacy and Protection
Georgetown University Law Center
(202) 662-4192
sw1098@georgetown.edu




 600 New Jersey Avenue NW, Washington, D.C. 20001 | (202) 662-9042 | reachICAP@georgetown.edu
